Citation Nr: 0843351	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  01-02 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for osteoarthritis of the 
right elbow, right ankle, and both knees, with hypermobile 
joint syndrome, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from June 1990 to January 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claim 
for a rating in excess of 20 percent for his service-
connected osteoarthritis of the right elbow, right ankle and 
both knees, with hypermobile joint syndrome.  The veteran 
filed a timely appeal to these adverse determinations.  In 
December 2003, the veteran testified at a Travel Board 
hearing before the undersigned.  In August 2004 and June 
2006, the Board remanded this issue for further development.

In November 2007, the RO proposed to reduce the veteran's 
disability rating; however, in June 2008, the RO determined 
that no reduction would be made.  

The veteran has raised the matter of an increased rating for 
post-traumatic stress disorder (PTSD).  The Board refers this 
matter to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's right elbow disability results in motion 
from zero degrees of extension to 120 degrees of flexion and 
zero to 90 degrees on supination; there is pain on motion, 
but the veteran does not have the functional equivalent of 
flexion limited to 90 degrees, extension limited to 75 
degrees, or loss of pronation beyond the last quarter of arc.  

2.  The veteran's right ankle disability results in motion, 
at worse, to 15 degrees on dorsiflexion and 30 degrees on 
plantar flexion; there is pain on motion, but not the 
functional equivalent of marked impairment.  



3.  The veteran's right knee disability results in motion, at 
worse, from zero degrees of extension to 60 degrees of 
flexion.; there is pain on motion of flexion, but the veteran 
does not exhibit the functional equivalent of flexion limited 
to 30 degrees or extension limited to 20 degrees; the 
veteran's disability does not cause any lateral instability 
or subluxation.

4.  The veteran's left knee disability results in motion, at 
worse, from zero degrees of extension to 120 degrees of 
flexion; there is pain on motion of flexion, but the veteran 
does not exhibit the functional equivalent of flexion limited 
to 30 degrees or extension limited to 20 degrees; the 
veteran's disability does not cause any lateral instability 
or subluxation.


CONCLUSIONS OF LAW

1.  A 10 percent rating is warranted for disability of the 
right elbow.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
4.7, 4.20, 4.71(a), Part 4, Diagnostic Codes 5010-5003, 5205, 
5206, 5213 (2008).

2.  A 10 percent rating is warranted for disability of the 
right ankle.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
4.7, 4.20, 4.71(a), Part 4, Diagnostic Codes 5010-5003, 5271 
(2008).

3.  A 10 percent rating is warranted for disability of the 
right knee.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
4.7, 4.20, 4.71(a), Part 4, Diagnostic Codes 5010-5003, 5261, 
5261 (2008).

4.  A 10 percent rating is warranted for disability of the 
left knee.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 4.7, 
4.20, 4.71(a), Part 4, Diagnostic Codes 5010-5003, 5261, 5261 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A letter dated in July 2006 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided in June 2008.  If 
there is VCAA deficiency, i.e., VCAA error, this error is 
presumed prejudicial to the claimant.  VA may rebut this 
presumption by establishing that the error was not 
prejudicial.  See Sanders v. Nicholson, 487 F. 3d 881 (2007); 
see also Simmons v. Nicholson, 487 F. 3d 892 (2007).  

In Sanders, the claimant was allowed a meaningful opportunity 
to participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  In any event, the 
Board finds that any deficiency in the notice to the claimant 
or the timing of these notices is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the claimant, the Court found 
that the evidence established that the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and found that the error was harmless, as the 
Board has done in this case.)  

According to Vazquez-Flores, for an increased-compensation 
claim, 38 U.S.C.A. § 5103(a)  requires, at a minimum, that 
the Secretary notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, while the VCAA notice letter was not compliant 
with the directives in Vazquez-Flores, the Board finds that 
any deficiency in the VCAA notice was harmless error.  In 
this regard, the claimant was provided pertinent information 
in the September 2002 statement of the case (SOC) and 
multiple statements of the case (SSOCs).  Further, the VCAA 
notice along with the SOC and SSOCs provided additional 
information to the claimant which complies with Vazquez-
Flores.  Cumulatively, the veteran was informed of the 
necessity of providing on his/her own or by VA, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  In the July 
2006 letter and the March and June 2006 SSOCs, the section 
entitled "Disability Rating," specifically cited to the 
impact on employment and described the types of evidence 
which would support the claim.  The claimant was also told 
that disability rating range from zero to 100 percent based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment.  The SOC and 
SSOCs were relevant to the specific pertinent diagnostic 
code.  Therefore, the Board finds that the claimant has not 
been prejudiced by insufficient notice in this case.  

The veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected osteoarthritis disability 
since the claimant was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  As noted, the documents as set forth 
above furnished the necessary additional notification to the 
claimant with regard to his claim.  

Thus, the Board finds even if there was VCAA deficiency, the 
evidence of record is sufficient to rebut this presumption of 
prejudice as the record shows that this error was not 
prejudicial to the claimant and the essential fairness of the 
adjudication process in this case was preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The July 2006 letter as well as the March and June 2008 SSOCs 
also discussed the appropriate disability rating or effective 
date to be assigned.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
this case, there has not been a material change in the 
disability level and a uniform rating is warranted.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Historically, service connection was granted for 
osteoarthritis of the right elbow, right ankle, and bilateral 
knees in an August 1997 rating decision.  A 20 percent rating 
under Diagnostic Code 5003 was assigned effective January 
1997.  A February 2000 rating decision confirmed and 
continued the 20 percent rating.  

With regard to the current claim for an increased rating, 
received from the veteran in September 2001, the veteran 
received VA outpatient treatment.  In November 2000 and 
February 2001, the veteran was seen for right knee pain.  The 
findings were consistent with a subsequent April 2001 VA 
examination, discussed below.  Also, in July 2000, the 
veteran underwent a magnetic resonance imaging (MRI) of the 
right knee which revealed fibrotic changes within the 
infrapatellar fat pad of the knee, fibrotic thickening at the 
superior aspect of the patellar tendon, and mild degenerative 
changes at the posterior horn of the medial meniscus, but no 
evidence of a meniscal tear.  

On the April 2001 VA examination, the veteran reported that 
he had pain, swelling, and stiffness of the right elbow.  He 
had taken non-steroidals.  He stated that his right elbow 
hurt him 4-5 times per week.  He also indicated that it 
worsened with movement and was relieved by heat or ice.  He 
did not use any brace and had never had dislocations or 
surgery.  With regard to his right knee, he reported that he 
had pain and had taken non-steroidals.  He had undergone 
physical therapy in the past.  Currently, the pain was 
constant.  He used bilateral knee sleeves with cut-outs.  He 
reported that he had previously underdone surgery on his knee 
and had a history of a torn cartilage.  There was no history 
of dislocation or subluxation.  As for his right ankle, the 
veteran related that he had pain and swelling.  He had 
previously undergone physical therapy and had taken non-
steroidals.  It was worse on movement and was relieved with 
ice and heat.  

Physical examination of the right upper extremity revealed 
range of motion from zero to 130 degrees.  There was no 
medial or lateral instability.  There was a small amount of 
crepitance on motion.  He was able to supinate to 80 degrees 
and pronate to 70 degrees.  Otherwise, he was neurovascularly 
intact.  He had 5/5 strength in his biceps, triceps, wrist 
flexors, and extensors.  His hand was well perfused.  
Examination of his knees revealed full range of motion from 
zero to 130 degrees.  He was stable to varus and valgus 
stress.  He had negative anterior and posterior sign.  
Lachman's was negative.  He had negative McMurray's.  With 
regard to the right ankle, he had negative anterior drawer 
sign.  He did have weak perineals on the right as compared to 
the left, with strength of 4/5 on the right as compared to 
5/5 on the left.  He had range of motion from 30 degrees of 
plantar flexion to 15 degrees of dorsiflexion.  He had 
palpable dorsalis pedis and posterior tibial pulses.  
Sensation was intact.  The impression was most likely mild 
degenerative changes of the right elbow, bilateral knees, and 
right ankle.  X-rays of the right ankle revealed minimal 
degenerative changes.  X-rays of the right elbow revealed no 
degenerative changes, malalignment, or fracture injury.  X-
rays of the right and left knees revealed no degenerative 
changes, joint space narrowing, or fracture.

VA outpatient records reflect that the veteran was seen in 
April 2002 for complaints of two days' duration of mild and 
annoying right ankle pain.  

In December 2003, the veteran and his wife testified at a 
Travel Board hearing.  With regard to his knees, the veteran 
reported having swelling, stiffness, pain, looseness of 
movement, and giving way.  He also stated that he had no 
strength.  He reported that he had problems walking up and 
down stairs.  With regard to his right elbow, he related that 
his elbow popped and he had pain, particularly with lifting.  
He also maintained that he had loss of motion.  With regard 
to his right ankle, he had swelling and pain.  Sometimes, he 
was unable to get out of bed.  

In June 2006, the Board remanded this case for the veteran to 
be reexamined by VA.  The Board requested that the claims 
file be made available to the examiner and the examiner 
should indicate in his/her report whether or not the claims 
file was reviewed.; that any indicated tests, including x-
rays, be accomplished; that the examiner should state if the 
veteran has arthritis in his right elbow, right ankle, and 
each knee, as demonstrated on x-rays; and that DeLuca be 
followed.

In August 2006, the veteran was afforded this examination 
which complied with the Board's remand instruction.  The 
examiner indicated that the claims file was reviewed in its 
entirety.  At that time, the veteran complained of right 
ankle constant severe pain, rated by the veteran as 8 on a 
scale of zero to 10 with 10 being worse, with stiffness and 
swelling.  He indicated that he took Motrin with poor 
response and had a brace for the ankle.  He denied having 
heat, redness, instability, or locking.  Aggravating factors 
ere walking more than a few years and standing more than 10 
minutes which would cause increased flare-ups of pain to a 
10.  The veteran related that he ankle pains negatively 
affected his ability to function as a correctional officer.  
He related that the pain would wake him at night and that he 
was unable to do chores.  His dressing and bathing were 
slowed down.  He was limited in his recreational activities, 
but was able to swim.  Physical examination of the right 
ankle revealed no instability.  There was point tenderness 
throughout.  There was no swelling and no deformity.  There 
was no indication that there was "limitation less than 
moderate or marked"  The wording of this statement was 
awkward; however, the actual range of motion studies were 
provided.  On such testing, the veteran had dorsiflexion with 
pain from zero to 20 degrees and plantar flexion with pain 
from zero to 40 degrees.  The examiner indicated that the 
veteran's range of motion of the right ankle was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use on this examination.  

Regarding his right knee, the veteran had previously had a 
meniscus tear.  Currently, he reported 10/10 in pain, but did 
not have swelling, heat, redness, instability, or locking.  
His left knee had pain of 6/10, but no swelling, heat, 
redness, instability, or locking.  There were no aggravating 
factors or flare-ups.  Functionally, his knees also 
contributed to his inability to work and had slowed his 
ability to perform activities of daily living.  Physical 
examination of the knees revealed that they were stable with 
no laxity or instability.  Lachman's was negative.  Anterior 
and posterior varus/valgus stress tests were negative for 
McMurray's and ballottement.  There was no subluxation and 
there was no laxity of the patella.  There was no crepitus.  
The veteran was able to flex with pain on the right from zero 
to 60 degrees actively and passively to 70 degrees.  On the 
left, the veteran was able to flex with pain from zero to 120 
degrees actively and passively to 70 degrees.  The examiner 
indicated that the veteran's range of motion of the knees was 
not additionally limited by pain, fatigue, weakness, or lack 
of endurance following repetitive use on this examination.  

Regarding the right elbow, it was noted that the veteran was 
right hand dominant.  He indicated that he took Motrin, with 
poor response.  Functionally, his right elbow disability 
negative affected his ability to perform his duties and had 
slowed down his activities of daily living.  In addition, 
recreationally, he was unable to lift weights and was limited 
to swimming.  Physical examination of the elbow revealed no 
point tenderness, swelling, or deformity.  The veteran was 
able to flex with pain from zero to 120 degrees; extension 
was to zero degrees.  Supination and pronation with pain were 
zero to 90 degrees.  The examiner indicated that the 
veteran's range of motion of the right elbow was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use on this examination.  

X-rays of the right ankle, right elbow, and knees were all 
negative.  The diagnoses were: (1) objective evidence does 
not support a diagnosis of degenerative joint disease of the 
right ankle; (2) objective evidence does not support a 
diagnosis of degenerative joint disease of the right elbow; 
(3) right knee meniscus tears with surgical correction 
without residuals degenerative joint disease or instability; 
and (4) objective evidence does not support a diagnosis of 
degenerative joint disease, instability, or hypermobility 
joint syndrome of the left knee.

Thereafter, the veteran complained of joint pain in the 
knees, right ankle, and right elbow in September 2006, April 
2008, and May 2008/.

The veteran's service-connected osteoarthritis has been rated 
under Diagnostic Code 5010.  The Board recognizes that the 
most recent x-rays do not confirm arthritis.  However, 
limitation of motion of the service-connected joints in 
question, the dominant symptomatology, is rated on the same 
basis.  

Diagnostic Code 5010 evaluates post-traumatic arthritis, 
which in turn uses the criteria for degenerative arthritis 
under Diagnostic Code 5003.  Arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
disability rating is warranted for x-ray evidence of 
arthritic involvement of two or more major joints, and a 20 
percent rating is warranted when there is x-ray evidence of 
arthritic involvement of two or more major joints with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.

The veteran is currently receiving the highest rating under 
the provisions of Diagnostic Code 5010.  Alternatively, the 
individual joints may be rated separately.

With regard to the right elbow, full range of motion on 
flexion of the elbow is zero to 145 degrees.  Full range of 
motion on forearm pronation is zero to 80 degrees.  Full 
range of motion on forearm supination is zero to 85 degrees.  
Full range of motion on wrist dorsiflexion (extension) is 
zero to 70 degrees.  Full range of motion on wrist palmar 
flexion is zero to 80 degrees.  Full range of motion on wrist 
ulnar deviation is zero to 45 degrees.  Full range of motion 
on wrist radial deviation is zero to 20 degrees.  38 C.F.R. § 
4.71, Plate II.  

Under Diagnostic Code 5206, a noncompensable rating is 
warranted if flexion is limited to 110 degrees; a 10 percent 
rating is warranted if flexion is limited to 100 degrees; a 
20 percent rating is warranted if flexion is limited to 90 
degrees; a 20 percent rating is warranted if flexion is 
limited to 70 degrees on the minor side and a 30 percent 
rating if it is on the major side; a 30 percent rating is 
warranted if flexion is limited to 55 degrees on the minor 
side and a 40 percent rating if it is on the major side; and 
a 40 percent rating is warranted if flexion is limited to 45 
degrees on the minor side and a 50 percent rating if it is 
the major side.  38 C.F.R. § 4.71a.

The veteran's motion on flexion is non-compensable. 

Under Diagnostic Code 5207, a 10 percent rating is warranted 
if extension is limited to 45 degrees; a 10 percent rating is 
warranted if extension is limited to 60 degrees; a 20 percent 
rating is warranted if extension is limited to 75 degrees; a 
20 percent rating is warranted if extension is limited to 90 
degrees on the minor side and a 30 percent rating if it is on 
the major side; a 30 percent rating is warranted if extension 
is limited to 100 degrees on the minor side and a 40 percent 
rating if it is on the major side; and a 40 percent rating is 
warranted if extension is limited to 110 degrees on the minor 
side and 50 percent rating if it is on the major side.  
38 C.F.R. § 4.71a.

The veteran's motion on extension is also non-compensable.  

Limitation of supination of either forearm to 30 degrees or 
less warrants a 10 percent evaluation.  Limitation of 
pronation of the forearm of the minor upper extremity 
warrants a 20 percent evaluation if motion is lost beyond the 
last quarter of the arc and the hand does not approach full 
pronation, for the major extremity it is 30 percent.  Bone 
fusion with loss of supination and pronation of the forearm 
of the minor upper extremity warrants a 20 percent evaluation 
if the hand is fixed in full pronation, near the middle of 
the arc or in moderate pronation, it is 30 percent for the 
major extremity.  A 30 percent evaluation requires that the 
minor hand be fixed in hyperpronation or supination, it is 40 
percent for the major extremity.  38 C.F.R. 4.71a, Diagnostic 
Code 5213.

The veteran's limitation of motion under this code is also 
non-compensable.  

The Board notes that pursuant to 38 C.F.R. § 4.59, as cited 
above, a 10 percent rating may be assigned for painful 
motion.  Thus, even though a compensable rating is not 
warranted, a 10 percent rating may be assigned based on 
painful motion.  Accordingly, a 10 percent rating may be 
assigned under Diagnostic Code 5206.  

Alternatively, ankylosis of the elbow is rated under 
Diagnostic Code 5205.  Under Diagnostic Code 5208, a 20 
percent rating may also be assigned when forearm flexion is 
limited to 100 degrees and extension is limited to 45 
degrees.  Under Diagnostic Code 5209, a 20 percent rating is 
warranted where there is other impairment of the elbow such 
as joint fracture with marked cubitus varus or cubitus valgus 
deformity with ununited fracture of the head of the radius in 
either the minor or major forearm.  A 50 percent evaluation 
may be assigned for flail joint of the minor elbow and a 60 
percent rating for the major elbow.  Under Diagnostic Code 
5210, nonunion of the radius and ulna, with a flail false 
joint, warrants a 40 percent rating for the minor upper 
extremity and a 50 percent rating for the major upper 
extremity.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5211, a 10 percent evaluation is 
warranted for nonunion of the ulna with bad alignment.  A 20 
percent evaluation requires nonunion of the ulna of the major 
or minor upper extremity in the lower half.  A 20 percent 
evaluation for the minor arm and a 30 percent evaluation for 
the major arm requires nonunion in the upper half of the 
minor extremity with false movement and without loss of bone 
substance or deformity, and a 30 percent evaluation for the 
minor arm and a 40 percent for the major arm requires loss of 
bone substance (1 inch (2.5 centimeters) or more) and marked 
deformity.  Under Diagnostic Code 5212, a 10 percent 
evaluation is warranted for nonunion of the radius with bad 
alignment.  A 20 percent evaluation requires nonunion of the 
radius of the major or minor upper extremity in the upper 
half.  A 20 percent evaluation for the minor extremity and a 
30 percent evaluation for the major extremity, are also 
provided for nonunion in the lower half with false movement 
and without loss of bone substance.  A 30 percent evaluation 
for the minor extremity and a 40 percent evaluation for the 
major extremity require nonunion in the lower half with false 
movement with loss of bone substance or deformity.  38 C.F.R. 
§ 4.71a.

The veteran does not have the symptomatology set forth in 
Diagnostic Code 5202 or Diagnostic Codes 5208-5212.  Thus, a 
rating, to include a higher rating, under any of those codes 
would not be appropriate.  

Thus, in sum a 10 percent rating is warranted based on 
painful flexion.  However, the veteran does not have the 
functional equivalent of flexion limited to 90 degrees, 
extension limited to 75 degrees, or loss of pronation beyond 
the last quarter of arc, so that a higher rating would be 
warranted  

With regard to the right ankle, the veteran may be rated 
under Diagnostic Code 5271.  Diagnostic Code 5271 evaluates 
the ankle disability based on limitation of motion.  Moderate 
limitation of motion of the ankle warrants a 10 percent 
evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. Part 4, Code 5271.  Normal 
range of motion in an ankle is considered to be 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 
4.71, Plate II.  The veteran essentially demonstrates only 
mild limitation of motion, even considering pain, since, at 
most, plantar flexion is limited to 30 degrees and 
dorsiflexion is 15 degrees, a 10 percent rating, but no more 
could be assigned under this code.  The 10 percent rating 
contemplates moderate impairment.  Considering pain, the 
disability level may be considered moderate.  However, the 
veteran certainly does not have the functional equivalent of 
marked impairment.  

With regard to the knees, Diagnostic Code 5260 provides for a 
noncompensable rating for flexion limited to 60 degrees; a 10 
percent evaluation where flexion is limited to 45 degrees; a 
20 percent evaluation where flexion is limited to 30 degrees; 
and 30 percent evaluation where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a non-compensable rating is 
assigned for extension limited to 5 degrees; a 10 percent 
evaluation requires extension limited to 10 degrees; a 20 
percent evaluation requires extension limited to 15 degrees; 
a 30 percent evaluation requires extension limited to 20 
degrees; a 40 percent evaluation requires extension limited 
to 30 degrees; and a 50 percent evaluation requires extension 
limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 
5261.

Normal range of motion in a knee joint is from 0 degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II.

A separate rating for limitation of extension and for 
limitation of flexion may be assigned. VAOPGCPREC 9-2004.

With regard to both knees, a compensable rating is not 
warranted based on limitation of extension or flexion under 
the diagnostic codes.  Flexion of the right knee is only 
limited to 60 degrees, even with pain.  Flexion of the left 
knee is only limited to 120 degrees, even with pain.  The 
veteran had normal extension of both knees, with no 
limitation of motion.  However, since the veteran has painful 
flexion of both knees, each knee would warrant a 10 percent 
rating on this basis per 38 C.F.R. § 4.59.  

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating when there is severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  In a precedent opinion, VA's General Counsel concluded 
that a veteran who has arthritis and instability in his knee 
may receive separate ratings under Diagnostic Codes 5003 and 
5257. See VAOPGCPREC 23-97.

The veteran has not objectively demonstrated recurrent 
subluxation or lateral instability of either knee at any time 
on the VA examinations or in any of the outpatient records.  
Thus, an additional rating on this basis, for either knee, is 
not warranted.  

Therefore, the veteran's knees each warrant a 10 percent 
rating based on limited and painful motion; however, the 
veteran does not exhibit the functional equivalent of flexion 
limited to 30 degrees or extension limited to 20 degrees of 
either knee, such that a higher rating would be warranted.  


Conclusion

Thus, in sum, a 10 percent rating is warranted for each joint 
(the right elbow, right ankle, right knee, and left knee) per 
the above discussion, but no more.  

The Board finds that the veteran's disabilities are more 
appropriately rated separately, based on impairment of the 
joints considering painful and limited motion.  The recent x-
rays do not confirm osteoarthritis, so the separate ratings 
are a more accurate reflection of the veteran's disabilities.  
When rated separately, their combined rating together is 30 
percent per 38 C.F.R. § 4.25.  Thus, technically, a higher 
combined rating for osteoarthritis is being granted.  

However, when combined with the other service-connected 
disabilities, the veteran's overall combined rating will not 
be increased.  Specifically, the veteran has other service-
connected disabilities which are rated as follows: asthma is 
30 percent disabling; PTSD is 30 percent disabling; 
hypertension is 10 percent disabling; and gastroesophageal 
reflux disease is 10 percent disabling.  When the veteran's 
osteoarthritis is rated as 20 percent disabling under 
Diagnostic Code 5010, the combined rating per 38 C.F.R. 
§ 4.25 is 70 percent.  Therefore, if the veteran's right 
elbow, right ankle, right knee, and left knee, are each 
individually rated as 10 percent disabling, the combined 
rating of all disabilities, per 38 C.F.R. § 4.25, is still 70 
percent.  

Thus, even separately rating the four joints does not equate 
to a higher combined rating, for all disabilities.  The Board 
is providing this information for the purpose of explanation 
to the veteran as it is complicated.  Specifically, even 
though his combined rating for osteoarthritis is increased to 
30 percent (10 percent combined with 10 percent, combined 
with 10 percent, combined with 10 percent, equates to a 30 
percent rating under 38 C.F.R. § 4.25) in this decision, this 
will not change his overall combined rating.  

In cases that are exceptional, such that the standards of the 
rating schedule appear to be inadequate to evaluate a 
disability, an extraschedular rating may be considered.  38 
C.F.R. § 3.321(b)(1).  Extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment, or frequent 
periods of hospitalization, that makes it impractical to 
apply the regular standards of the rating schedule.  The 
Board does not have the authority to assign, in the first 
instance, higher ratings on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1).  When an extraschedular rating may be 
warranted, the Board must refer the case to designated VA 
officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).

In this case, the manifestations and effects of the veteran's 
service-connected disabilities do not necessitate referral of 
the rating of that disability to designated VA officials for 
consideration of an extraschedular rating.  The veteran has 
not had frequent hospitalizations. While the veteran has 
reported that the service-connected disabilities at issue 
negatively impact his ability to work, the evidence does not 
indicate that the effects of his disabilities on his work 
rise to the level of marked interference with employment or 
are beyond the industrial impairment expected with the 
assigned schedular rating.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence does not show 
in this case is that the manifestations of the service-
connected disabilities have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.


ORDER

An increased combined rating of 30 percent (10 percent for 
each joint) for osteoarthritis of the right elbow, right 
ankle, and both knees, with hypermobile joint syndrome, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


